FRIENDLY, Circuit Judge
(concurring) :
I concur in the result and in the majority’s holding that § 8(a)(3) is constitutional insofar as it permits a union to require employees in a union shop to pay ordinary dues and fees even if the employees- are radio and television commentators. However, I disagree that the issues of compulsory membership and compliance with union regulations, as presented on this appeal, fall within the exclusive jurisdiction of the National Labor Relations Board. The appellees sought a declaratory judgment that AF-TRA’s union security agreement, authorized by § 8(a)(3) of the Act, violated their constitutional rights, in part because it would expose them to union discipline and require them to become union members. Federal courts must give way to the National Labor Relations Board when the claim is that the conduct in question violates the unfair labor practice provisions of the NLRA. And to the extent that the appellees contend that the union would be committing an unfair labor practice by imposing fines or otherwise disciplining them, I agree that their claim is preempted. However, the real thrust of appellees’ argument seems rather to be that the Act authorizes the union to discipline them and is therefore unconstitutional. Since the preemption doctrine does not extend to constitutional attacks on the National Labor Relations Act, see Seay v. McDonnell Douglas Corp., 427 F.2d 996, 1002-1004 (9 Cir. 1970); Lewis v. AFTRA, 71 Misc.2d 253, 336 N.Y.S.2d 56 (Sup.Ct.1972), aff’d, 41 App.Div.2d 707, 341 N.Y.S.2d 625 (1st Dep’t 1973), the district court’s jurisdiction over the constitutional claims in this case was not preempted. However, as the court points out in footnote 5, and as the union concedes, an employee under the union shop provision of the Act need not accept “full-fledged” membership in the union, and thus can avoid the disciplinary sanctions to which “full-fledged” members may be subjected. Under this construction, I see no constitutional infirmity in § 8(a)(3) even as applied to persons whose First Amendment protection is of peculiar importance.